DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species VIII, Fig. 7A-7B (claims 1-4, 6-10, 12-13) in the reply filed on 11/18/2022 is acknowledged.
Claims 5, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claim 12 “a portion of the plurality of second-type electrode layers comprises a plurality of protrusions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 6-10, 12-13 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites “at least one..” which is not clear for the meets and bounds of the claim. It can be interpreted as only one of the plurality of sub-pixels regions is provided with two micro LEDS which is not disclosed rather each of the plurality of sub-pixels regions is provided with two micro LEDS. Cancellation of the term “at least” is required.

Claim 1 defines “ ..two of the micro LEDs ..connected in series.” And “..in a repaired sub-pixel region.. only one of the two micro LEDs emits light” and claim 2 defines “..a current input to the repaired sub-pixel region is greater than a current input ..” which are indefinite as it is not clear as how in a series connected circuit of two LEDs if one is bad/broken then how current flows as current should be zero as the current path is broken. Appropriate correction/clarification is required.


Claim 3 depnds on claim1 and defines “ a first sub-pixel region, a second sub-pixel region, a third sub-pixel region..” and claim 1 defines “a repaired sub-pixel region, a normal sub-pixel region”. Are these 5 different sub-pixels regions? But from Fig. 7A-7B it appears some of these are the same sub-pixel region. Appropriate correction is required.

Claim 12 recites “a portion of the plurality of second-type electrode layers comprises a plurality of protrusions” is indefinite as it is not clear what protrusions it refers to or not shown.

Claims 2-4, 6-10, 12-13 are also rejected being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Lai et al (US 2018/0159088 A1) in view of Suzuki et al (US 2013/0208026 A1).

Regarding claim 1: Lai teaches in Fig. 2B about a micro LED display panel, comprising:
a driving substrate 110, comprising a plurality of pixel regions P’s, each of the plurality of pixel regions comprising a plurality of sub-pixel regions SP1, SP2, SP3 etc.; and
a plurality of micro light emitting diodes (LEDs) 20a, 120b, 120c, 130 etc., disposed on the driving substrate, wherein at least one SP1 of the plurality of sub-pixel regions is provided with two micro LEDs 120a, 230 of the plurality of micro LEDs electrically connected in series, and a dominant wavelength of the two micro LEDs is within a wavelength range of a specific color light (Red, [0030]), in a repaired sub-pixel region (DSP1 or DSP2) of the plurality of sub-pixel regions, only one 230 of the two micro LEDs emits light, and in a normal sub-pixel region SP1 of the plurality of sub-pixel regions, both of the two micro LEDs 120a, 230 emit light.

Lai does not explicitly talk about two micro LEDs of the plurality of micro LEDs electrically connected in series.

Suzuki teaches in teaches in [0116] about connecting LEDS’s in series.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Suzuki’s teachings to Lai’s semiconductor device to provide sufficient luminance at smaller current, greatly reducing the injected current (Suzuki, [0116]).


Regarding claim 2: Lai in view of Suzuki does not explicitly talk about wherein under the same specific brightness condition, a current input to the repaired sub-pixel region is greater than a current input to the normal sub-pixel region.

However Lai teaches in [0041] about in order to drive the compensating light emitting devices 130 on the back plate 110, the circuit structure of the back plate 110 further includes a redundant circuit and the circuit structure controls the brightness and on and off conditions of the micro LEDS and the compensating light emitting devices.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to realize that to have the same brightness condition for two micro LEDS vs one compensating light emitting device in the repaired region, more current would be needed for both the driving circuit with the redundant circuit structure.

Suzuki’s teachings to Lai’s semiconductor device to provide sufficient luminance at smaller current, greatly reducing the injected current (Suzuki, [0116]).


Regarding claim 3: Lai teaches in Fig. 2B, wherein the plurality of sub-pixel regions comprises a first sub-pixel region SP1, a second sub-pixel region SP2 and a third sub-pixel region SP3, and sizes of the first sub-pixel region, the second sub-pixel region and the third sub-pixel region are the same.

Regarding claim 4: Lai teaches inFig. 2B and  [0030] wherein the two micro LEDs are located in the first sub-pixel region, and the two micro LEDs are two red micro LEDs.


Regarding claim 13: Lai teaches in [0041] wherein a length of each of the plurality of micro LEDs ranges from 3µm to 50µm ([0041] teaches 2µm to 150µm).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the second sub-pixel region is further provide with a first redundancy position, and the third sub-pixel region is further provide with a second redundancy position” in combination with other limitations as a whole.

Claims 7-10 are also allowable being dependent on claim 6.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the second sub-pixel region is further provide with a first redundancy position, and the third sub-pixel region is further provide with a second redundancy position” in combination with other limitations as a whole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897